April 5, 1926. The opinion of the Court was delivered by
The nature of the controversy and a full statement of the facts are set forth in the decree of his Honor, Judge Bonham. The reasoning of his Honor and the conclusions reached by him are satisfactory to this Court in the disposition of the matter at issue. The exceptions to his decree are, therefore, overruled, and the judgment is affirmed.
Let the decree of his Honor, Judge Bonham, be reported.
MESSRS. JUSTICES WATTS, COTHRAN, BLEASE and STABLER concur.
MR. CHIEF JUSTICE GARY did not participate.